Exhibit 10.4

 

TLP MANAGEMENT SERVICES LLC

SAVINGS AND RETENTION PLAN

 

Pursuant to the terms of the TLP Management Services LLC 2016 Long-Term
Incentive Plan (the “LTIP”), TLP Management Services LLC, a Delaware limited
liability company (the “Company”), hereby establishes the TLP Management
Services LLC Savings and Retention Plan (the “Plan”), effective as of
February 26, 2016 (the “Effective Date”). The purpose of the Plan is to provide
for the reward and retention of certain key employees by means of compensation
that vests over future service periods.  The benefits provided under the Plan
are in addition to any right participating employees may have under other
compensatory plans offered by the Company and in which the employee is eligible
to participate.  The Plan is subject to all of the terms and conditions of the
LTIP and to the extent the terms of the Plan and of the LTIP conflict, the terms
of the LTIP shall control.

 

RECITALS

 

A.            TransMontaigne Inc., a Delaware corporation (“Predecessor Plan
Sponsor”), established the TransMontaigne Services Inc. Savings and Retention
Plan, effective as of January 1, 2007 (as amended and restated, the “Predecessor
Plan”).

 

B.            On February 1, 2016 (the “Acquisition Closing Date”), Gulf TLP
Holdings, LLC, a Delaware limited liability company and owner of all of the
outstanding equity interests in the Company (the “Parent”) acquired all of the
outstanding equity interests in the General Partner (the “Acquisition”) from a
subsidiary of the Predecessor Plan Sponsor.

 

C.            In connection with the Acquisition, (i) it is expected that
certain employees providing services with respect to the Partnership Group will
transfer employment to the Company and (ii) the Parent has agreed to satisfy or
to cause one of its Affiliates or a member of the Partnership Group to satisfy
outstanding obligations with respect to certain awards previously granted under
the Predecessor Plan (the “Assumed Awards”).  The Assumed Awards generally
consist of awards of Covered Compensation granted in 2015 to employees who
provide services with respect to the Partnership Group, as set forth more fully
in agreements entered into by the Parent in connection with the Acquisition.

 

D.            In addition to awards granted under the Plan on or after the
Effective Date, this Plan is intended to govern the payment of all outstanding
obligations with respect to the Assumed Awards.

 

E.             The parties involved in the Acquisition have determined that no
Participant holding Assumed Awards will be deemed to incur a “separation from
service,” as that term is defined in Code Section 409A(a)(2)(A)(i) and Treas.
Regs. Section 1.409A-1(h), and as amplified by any other official guidance, as a
result of the Acquisition or such Participant’s transfer of employment to the
Company.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

Definitions

 

1.1                               Acquisition shall have the meaning ascribed
thereto in the Recitals.

 

1.2                               Acquisition Closing Date shall have the
meaning ascribed thereto in the Recitals.

 

1.3                               Administrator shall mean the Board, or the
person or group of persons appointed by the Board to administer the Plan
pursuant to Article 5 of the Plan.

 

1.4                               Affiliate shall mean, with respect to any
entity, any other entity that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
entity in question.  As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of an entity, whether through ownership of voting
securities, by contract or otherwise.

 

1.5                               Assumed Awards shall have the meaning ascribed
thereto in the Recitals

 

1.6                               Beneficiary shall mean the person(s) or
entity(ies) designated to receive payment of Covered Compensation in the event
of a Participant’s death.  A Participant’s Beneficiary designation shall apply
to all Covered Compensation Accounts of such Participant and shall be effective
when it is submitted in writing to and acknowledged by the Company during the
Participant’s lifetime on the Beneficiary Designation form provided in Appendix
B of the Plan.  The submission of a properly completed new Beneficiary
Designation form shall supersede and cancel all prior Beneficiary designations. 
If (a) a Participant fails to designate a Beneficiary, (b) each person
designated as a Beneficiary predeceases the Participant, (c) a Beneficiary
disclaims all or a portion of such Participant’s Covered Compensation, (d) the
Administrator cannot determine the identity of a Beneficiary or locate a
Beneficiary without effort or expense that the Administrator deems unreasonable
or excessive, or (e) a dispute arises between Beneficiaries or those claiming to
be Beneficiaries of a Participant, then the Administrator shall direct the
distribution of such benefits to the Participant’s estate.

 

1.7                               Board shall mean the Board of Directors of the
General Partner.

 

1.8                               Business Day shall mean each calendar day,
excluding Saturdays, Sundays or other holidays observed by the Company.

 

1.9                               Cause shall mean the Participant (a) is
convicted of a felony involving theft, fraud, moral depravity or any other
conduct that the Board determines materially injures the Company’s business or
reputation, (b) willfully engages in misfeasance or malfeasance demonstrated by
a pattern of failure to perform job duties for the Company diligently and
professionally, which remains uncured for a period of thirty (30) days after
Participant’s receipt of written notice by the Company, (c) commits any act or
omission which causes or constitutes the need for a material restatement of the
financial results of the Partnership; or (d) commits a material violation of any
securities, commodities or banking law, any rules or regulations issued pursuant
to such laws, or rules and regulations of any securities or commodities exchange
or

 

2

--------------------------------------------------------------------------------


 

association of which the Company or any Company Affiliate is a member or of any
policy of the Company or any Company Affiliates relating to compliance with any
of the foregoing.

 

1.10                        Change in Control means, and shall be deemed to have
occurred upon one or more of the following events:

 

(a)                                 any “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company or an
Affiliate (as determined immediately prior to such event), shall become the
beneficial owner, by way of merger, acquisition, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Parent, the Company, the Partnership
or the General Partner;

 

(b)                                 the limited partners of the Partnership
approves, in one or a series of transactions, a plan of complete liquidation of
the Partnership;

 

(c)                                  the sale or other disposition by the
Company, the Partnership or the General Partner of all or substantially all of
the Company’s, the Partnership or the General Partner’s assets, respectively, in
one or more transactions to any Person other than the Company, the Partnership,
the General Partner or their Affiliates; or

 

(d)                                 a transaction resulting in a Person other
than the General Partner or an Affiliate of the General Partner (as determined
immediately prior to such event) being the sole general partner of the
Partnership.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Covered Compensation Award which provides for the
deferral of compensation subject to Section 409A or such compensation otherwise
would be subject to Section 409A, the transaction or event described in
subsection (i), (ii), (iii) or (iv) above with respect to such Covered
Compensation Award must also constitute a “change in control event,” as defined
in Treasury Regulation §1.409A-3(i)(5), and as relates to the holder of such
Covered Compensation Award, to the extent required to comply with Section 409A. 
In addition, the Administrator may designate an alternate definition of Change
in Control to apply with respect to any particular Covered Compensation Award or
a portion thereof.

 

1.11                        Code shall mean the U.S. Internal Revenue Code of
1986, as amended from time to time.

 

1.12                        Company shall have the meaning ascribed thereto in
the preamble.

 

1.13                        Covered Compensation shall mean the amount of
compensation that the Administrator may in its discretion award as of a
particular Grant Date to certain employees of the Company or any of its
Affiliates under the terms of the Plan to reward and retain those employees by
means of Covered Compensation that vests over future service periods and shall
include all amounts of compensation covered by or that constitute the Assumed
Awards.

 

1.14                        Covered Compensation Account shall mean a notional
account that tracks a Participant’s Covered Compensation with respect to a
particular Grant Date, as adjusted by

 

3

--------------------------------------------------------------------------------


 

earnings, gains and losses of the Investment Funds in which such Covered
Compensation is deemed to be invested in accordance with the terms of the Plan.

 

1.15                        Covered Compensation Award shall mean any award of
Covered Compensation to a Participant granted under this Plan on or after the
Effective Date and any Assumed Award.

 

1.16                        Effective Date shall have the meaning ascribed
thereto in the Recitals.

 

1.17                        Disability shall mean a condition causing a
Participant to be “disabled” as such term is defined under Code
Section 409A(a)(2)(C), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.

 

1.18                        First Payment Date shall mean the Company’s first
regular payroll payment date after the last Trading Day of the month during
which any portion of a Participant’s Covered Compensation Account vests under
Section 3.1(a) (or would have vested under Section 3.1(a) in the absence of any
acceleration of vesting that may have applied under Section 3.2 with respect to
such Participant’s Covered Compensation Account).

 

1.19                        General Partner shall mean TransMontaigne GP L.L.C.,
a Delaware limited liability company.

 

1.20                        Good Reason shall mean, in connection with a
Termination of Employment from the Company or any of its subsidiaries by a
Participant following a Change in Control, (i) a materially adverse alteration
in the Participant’s position or in the nature or status of the Participant’s
responsibilities from those in effect immediately prior to the Change in
Control, or (ii) the Company’s or such subsidiary’s requiring the Participant’s
principal place of employment to be located more than 30 miles from the location
where the Participant is principally employed at the time of the Change in
Control (except for required travel on the Company’s or such subsidiary’s
business to an extent substantially consistent with the Participant’s business
travel obligations in the ordinary course of business prior to the Change in
Control).

 

1.21                        Grant Date shall mean the date on which the
Administrator grants Covered Compensation to an employee of the Company or any
of its Affiliates under the terms of the Plan, provided that, in the case of
Covered Compensation relating to the Assumed Awards, the Grant Date shall mean
the date on which the applicable Assumed Award was granted under the terms of
the Predecessor Plan.

 

1.22                        Investment Fund shall mean the investment funds
designated on Appendix A from time to time.

 

1.23                        LTIP shall have the meaning ascribed thereto in the
preamble.

 

1.24                        Parent shall have the meaning ascribed thereto in
the Recitals.

 

1.25                        Participant shall mean an employee of or other
individual service provider to the Company or one of its Affiliates, with
respect to whom the Administrator has awarded Covered Compensation under the
Plan.

 

4

--------------------------------------------------------------------------------


 

1.26                        Partnership means TransMontaigne Partners L.P., a
Delaware limited partnership.

 

1.27                        Partnership Group means, collectively, the General
Partner, the Partnership and the Partnership’s direct and indirect subsidiaries.

 

1.28                        Plan shall have the meaning ascribed thereto in the
preamble.

 

1.29                        Predecessor Plan shall have the meaning ascribed
thereto in the Recitals.

 

1.30                        Predecessor Plan Sponsor shall have the meaning
ascribed thereto in the Recitals.

 

1.31                        Proprietary Information shall mean, with respect to
any Participant, any information that may have intrinsic value to the Company,
the Company’s customers or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets, inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems information; algorithms, technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
customer lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is, or has become, publicly available other than as a result of the
Participant’s action.  Proprietary Information may be in any medium or form
including, without limitation, physical documents, computer files or discs,
videotapes, audiotapes, and oral communications.

 

1.32                        Retirement shall mean with respect to any
Participant, the attainment of the earliest of (a) age sixty (60), (b) age
fifty-five (55) and ten (10) years of service as an officer of the Company or
any Affiliate of the Company, or (c) age fifty (50) and twenty (20) years of
service with the Company or any Affiliate of the Company as an employee.  A
Participant’s status as an officer shall be determined as of the Grant Date of
the relevant Covered Compensation Award hereunder.  Years of service shall be
determined based on the number of full years that the individual has served as
an officer or employee of the Company or any Affiliate of the Company, measured
by anniversaries of the date that the individual commenced employment with the
Company or any Affiliate of the Company, as indicated on the Participant’s
personnel records, which shall include, without limitation, prior years of
service with Coastal Fuels Marketing, Inc.; Radcliff/Economy Services, Inc.;
Louis Dreyfus Energy Corp; El Paso CGP Company; and the Predecessor Plan Sponsor
and its subsidiaries.

 

1.33                        Second Payment Date shall mean the Company’s first
regular payroll payment date after the last Trading Day of the month during
which any portion of a Participant’s Covered Compensation Account vests under
Section 3.1(b) (or would have vested under Section 3.1(b) in the absence of any
acceleration of vesting that may have applied under Section 3.2 with respect to
such Participant’s Covered Compensation Account).

 

1.34                        Termination of Employment shall mean a “separation
from service” as that term is defined in Code Section 409A(a)(2)(A)(i) and
Treas. Regs. Section 1.409A-1(h), and as amplified by any other official
guidance, with respect to a Participant’s employment or other service with the
Company and its Affiliates.  For the avoidance of doubt, with respect to

 

5

--------------------------------------------------------------------------------


 

Assumed Awards, no Participant shall be deemed to incur a separation from
service as a result of such Participant’s transfer of employment to the Company.

 

1.35                        Trading Day shall mean each day that the New York
Stock Exchange Inc. or its successor is open for the trading of securities
listed on such exchange.

 

1.36                        Unauthorized Comments shall mean comments made by a
Participant, directly or indirectly, which contain or involve any negative,
derogatory or disparaging comment, whether written, oral or in electronic
format, to any reporter, author, producer or similar person or entity or to any
general public media in any form (including, without limitation, books, articles
or writings of any other kind, as well as film, videotape, audio tape,
computer/Internet format or any other medium) that concerns, directly or
indirectly, the Company or any Affiliate of the Company, its business or
operations or any Affiliate’s business or operations, or any of it or any
Affiliate’s current or former agents, employees, officers or directors.

 

ARTICLE 2

 

Deemed Investment of Covered Compensation

 

2.1                               Investments.

 

(a)                                 The amount that is ultimately payable to the
Participant with respect to Covered Compensation shall be the amount notionally
credited to such Participant’s vested Covered Compensation Account as if such
Covered Compensation Account had been invested in some or all of the Investment
Funds set forth in Appendix A.  The Administrator shall have the authority, in
its sole discretion, with or without notice, to add, change or eliminate one or
more of the Investment Funds in Appendix A at any time by updating such
Appendix.

 

(b)                                 Subject to the discretion of the
Administrator, it is generally anticipated that all or a portion of each grant
of Covered Compensation to each Participant will be designated on the applicable
Grant Date as being deemed to be invested in one of more of the Investment
Funds.  To the extent that the Board or the Administrator does not designate a
specific Investment Fund with respect to all or any portion of a grant of
Covered Compensation as of the applicable Grant Date (the “Undesignated
Portion”), in accordance with any additional rules, procedures or options that
the Administrator may establish, the Administrator may permit each Participant
to recommend that such Undesignated Portion be deemed to be invested in any one
or more of the Investment Funds by submitting to the Company an Investment
Direction in the form set forth at Appendix C within thirty (30) days after the
applicable Grant Date, or such longer period as the Administrator may, in its
discretion, allow.  If validly completed and timely received by the Company,
such Investment Direction shall, if determined by the Company in its sole
discretion to be put into effect, be effective as of the date of receipt by the
Administrator, and shall remain in effect until such Covered Compensation vests
and is paid or is forfeited in accordance with the Plan.  To the extent that the
Administrator has not received a validly completed Investment

 

6

--------------------------------------------------------------------------------


 

Direction with respect to any Undesignated Portion of a Participant’s Covered
Compensation Account or the Company determines in its sole discretion not to
effectuate the recommendation in a validly completed, timely received Investment
Direction, it shall deemed to be invested in the TransMontaigne Partners Common
Units Fund or in such other Investment Fund as may be selected by the
Administrator from time to time.  The Administrator, in its sole discretion, may
restrict or limit the investment elections of any Participant who is subject to
Section 16 of the Securities Exchange Act of 1934, as amended.

 

(c)                                  Anything in the Plan to the contrary
notwithstanding, and notwithstanding the election by any Participant to
designate the Investment Funds in which all or a portion of such Participant’s
Covered Compensation Account is deemed to be invested and the deemed allocation
of such Participant’s Covered Compensation Account among such Investment Funds,
the Company is under no obligation to segregate or otherwise set aside any
property or assets with respect to such Participant’s Covered Compensation
Account.

 

2.2                               Investment Earnings or Losses.  Any notional
amounts credited to a Participant’s Covered Compensation Account shall increase
or decrease based on any increase or decrease in the value of the Investment
Fund in which such amounts are deemed to be invested in accordance with
Section 2.1.  In a manner consistent with the allocations described in
Section 2.1, the notional investment earnings or losses under this Section 2.2
shall be credited to a Participant’s Covered Compensation Account, as determined
in good faith by the Administrator.

 

2.3                               Contribution of Notional Distributions.  The
Covered Compensation Account of each Participant shall be credited with notional
dividends and other notional distributions at the same time, in the same form,
and in equivalent amounts as dividends and other distributions, if any, are
payable from time to time with respect to the Investment Funds in which such
Covered Compensation Account is deemed to be invested.  Any such notional
dividends and other notional distributions shall be valued as of the date on
which they are credited to a Participant’s Covered Compensation Account and
reallocated to acquire additional interests in the Investment Funds in which
such Covered Compensation Account is deemed to be invested.  If such notional
dividends and other notional distributions are credited in a form other than
common stock, common units or cash, the Administrator will determine their value
in good faith and may treat such dividends and distributions as having been made
in a like amount of cash.

 

2.4                               Valuation of Participant’s Covered
Compensation Account.  The value of a Participant’s Covered Compensation Account
as of any time shall be determined based on the value of the underlying
investments, which comprise the Investment Fund, in which such Covered
Compensation Account is deemed to be invested as of such date.  The value of
each deemed underlying investment that is publicly traded shall be determined
based on the closing sales price for such investment as quoted or otherwise
reported on the date of determination (or, if no closing sales price was
reported on such date, on the last trading date such closing sales price was
reported), as reported in The Wall Street Journal, or such other source as the
Administrator deems reliable.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Vesting and Payment of Covered Compensation

 

3.1                               Vesting of Covered Compensation Account.
  Subject to the provisions of Section 3.2, a Participant’s Covered Compensation
Account with respect to Covered Compensation awarded as of a particular Grant
Date shall become vested as follows:

 

(a)                                 Subject to subparagraph (c) of Section 3.6
and to Section 3.7, fifty percent (50%) of such Covered Compensation Account
shall become vested as of the first day of the month that falls closest to the
second anniversary of the Grant Date applicable to such Covered Compensation
Account.

 

(b)                                 Subject to subparagraph (c) of Section 3.6
and to Section 3.7, the remainder of such Covered Compensation Account shall
become vested as of the first day of the month that falls closest to the third
anniversary of the Grant Date applicable to such Covered Compensation Account.

 

3.2                               Acceleration of Vesting.  Notwithstanding the
provisions of Section 3.1, a Participant’s Covered Compensation Account(s) shall
become fully vested upon:

 

(a)                                 The Participant’s death, Disability or
attainment of Retirement;

 

(b)                                 The involuntary Termination of Employment of
such Participant by the Company without Cause at a time when the Participant is
otherwise willing and able to continue providing services; or

 

(c)                                  The Participant’s Termination of Employment
for Good Reason within eighteen (18) months after the date of a Change in
Control.

 

3.3                               Payment of Covered Compensation Account. 
Fifty percent (50%) of a Participant’s vested Covered Compensation Account with
respect to Covered Compensation awarded as of a particular Grant Date shall be
paid to such Participant (or to such Participant’s Beneficiary in the event of
the Participant’s death), within five (5) business days following the First
Payment Date, and the remainder of such Participant’s vested Covered
Compensation Account with respect to Covered Compensation awarded as of a
particular Grant Date shall be paid to such Participant (or to such
Participant’s Beneficiary in the event of the Participant’s death) within five
(5) business days following the Second Payment Date.  Notwithstanding the
foregoing sentence and subject to any six-month delay of the payment required by
Section 3.7 below, in the event any of the following events occurs prior to a
Participant’s First Payment Date and/or Second Payment Date, the Participant’s
vested Covered Compensation Account shall be paid on the first Business Day
occurring on or immediately following sixty (60) calendar days after the
earliest to occur of the following events:

 

(a)                                 The Participant’s death,

 

(b)                                 The Participant’s involuntary Termination of
Employment by the Company without Cause at a time when the Participant is
otherwise willing and

 

8

--------------------------------------------------------------------------------


 

able to continuing providing services or Termination of Employment by the
Participant for Good Reason, occurring in either case within eighteen (18)
months after the date of a Change in Control, or

 

(c)                                  The Participant’s Termination of Employment
following his or her attainment of Retirement.

 

Notwithstanding the prior provisions of this Section 3.3, however, the Company’s
obligation to make any such payment to a Participant on account of the
Participant’s Termination of Employment shall be subject (except in the case of
death) to the Participant’s prior execution and delivery to the Company within
fifty (50) days following such Participant’s Termination of Employment of a
legal release substantially in the form of Appendix D attached hereto, which
release becomes effective and irrevocable in its entirety within the time period
specified in Appendix D.

 

3.4                               Form of Payment.  The value of all or a
portion of a Covered Compensation Account that is payable under the Plan shall
be determined as of the last Trading Day of the month during which it vests.  A
Participant’s vested Covered Compensation Account shall be paid in cash or in
kind, at the sole discretion of the Administrator based on the Investment
Fund(s) in which the Participant’s Covered Compensation Account is deemed
invested under the terms of the Plan.  With respect to the vested portion of a
Participant’s Covered Compensation Account that is deemed invested in common
units of the Partnership, payment shall be made in the form of Partnership
common units, unless otherwise determined by the Administrator and subject to
the terms, conditions and limitations of the LTIP.  The Administrator shall not
make or authorize a distribution of securities of the Partnership if the General
Partner believes that such distribution would require any governmental, security
holder or other third party consent or approval, or would otherwise be
prohibited or subject to registration or restriction under applicable law,
regulation or stock exchange rule.

 

3.5                               Tax Withholding and Reporting.  The Company
shall have the right to withhold all applicable taxes from any payment under the
Plan, including any federal, state, local, and foreign income, employment or
other taxes, and may require Participants to make arrangements to satisfy all
applicable withholding requirements prior to any payment being made hereunder.

 

In addition, in its sole discretion, and pursuant to the provisions of Treasury
Regulations Sections 1.409A-3(i)(2)(i) and 1.409A-3(j)(4)(vi), the Administrator
may permit acceleration of the time or schedule of payment of any portion of a
Participant’s vested Covered Compensation Account solely to the extent as may be
necessary to pay (i) the Federal Insurance Contributions Act (“FICA”) taxes
imposed under Section 3101, 3121(a) and 3121(v)(2) of the Code (as applicable)
with respect to a Participant’s vested Covered Compensation Account; (ii) the
income tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or non-U.S. tax
laws as a result of the payment of the FICA tax; and (iii) the additional income
tax at source on wages attributable to the pyramiding Section 3401 wages and
taxes.  Notwithstanding the foregoing, the total accelerated distribution to a
Participant under this Section 3.5 shall not exceed the aggregate amount of FICA
taxes referred to in subsection (i) above, plus the income tax withholding
related to the distribution in the amount of such FICA taxes.

 

9

--------------------------------------------------------------------------------


 

3.6                               Forfeiture of Covered Compensation Account(s).

 

(a)                                 With respect to any Covered Compensation
Award, if the Participant has a Termination of Employment for any reason other
than as described in Section 3.2 above, before the date an applicable portion of
the Participant’s Covered Compensation Account(s) becomes vested as prescribed
in Section 3.1(a) or 3.1(b) above, the Participant shall automatically forfeit
all unvested portions of his or her Covered Compensation Account(s) for no
consideration.

 

(b)                                 With respect to any Covered Compensation
Award, a Participant shall automatically forfeit his or her Covered Compensation
Account(s) pertaining thereto, including any portions thereof which may
previously have become vested and paid to a Participant pursuant to the Plan,
for no consideration if the Plan Administrator shall determine that the
Participant, while employed with the Company or any Affiliate of the Company, or
during the one (1) year period following Participant’s Termination of Employment
with the Company or any Affiliate of the Company:

 

(i)                                     has misused Proprietary Information, or
has otherwise failed to comply with his or her obligations with respect to the
use of Proprietary Information in violation of Company policies pertaining
thereto, including the Company’s Code of Conduct, as such policies may be
amended from time to time;

 

(ii)                                  has made any Unauthorized Comments;

 

(iii)                               has cooperated with any third party in
litigation proceedings adverse to the Company or any Affiliate of the Company,
except to any extent such cooperation was compelled by legal process or
otherwise required by law;

 

(iv)                              has refused to honor the Company’s request to
cooperate or participate on behalf of the Company or any Affiliate of the
Company in any litigation proceedings involving the Company or any Affiliate of
the Company;

 

(v)                                 has been terminated for Cause;

 

(vi)                              has, directly or indirectly, solicited the
employment, or hired any employee of the Company or any Affiliate of the
Company, or induced any employee of the Company or any Affiliate of the Company
to terminate his/her employment with the Company or any Affiliate of the
Company; provided, however, that this provision shall apply only if such
solicitation, hiring or inducement to terminate employment relates to an
employee of the Company or any Affiliate of the Company having the status of
Executive Director or higher, and further provided that this provision shall not
apply if any such hiring, solicitation or inducement of the employee (A) is as a
result of any general solicitation for employees

 

10

--------------------------------------------------------------------------------


 

(including through the use of employment agencies) not specifically directed at
any such persons and such person responds to any such general solicitation;
(B) if such employee approaches the Participant on an unsolicited basis; or
(C) such solicitation occurs following cessation of such employee’s employment
with the Company or any Affiliate of the Company without any solicitation or
encouragement from the Participant; or

 

(vii)                           has, directly or indirectly, solicited or
enticed away, or in any manner attempted to persuade any customer, or
prospective customer of the Company or any Affiliate of the Company (A) to
discontinue or diminish his, her or its relationship or prospective relationship
with the Company or any Affiliate of the Company, or (B) to otherwise provide
his, her or its business to any person, company, partnership or other business
entity which is engaged in any line of business in which the Company or any
Affiliate of the Company is engaged; provided, however, that this provision
shall apply only to customers, or prospective customers, that Participant had
contact with while working on an actual or prospective project or assignment
during the 180 days preceding Participant’s Termination of Employment.

 

To the extent Participant is required to repay any amounts previously paid from
his or her Covered Compensation Account pursuant to this Section 3.6(b), such
Participant shall promptly repay such amounts in full to the Company in a lump
sum in cash.

 

(c)                                  The Plan Administrator may require a
Participant to provide the Plan Administrator with a written certification or
other evidence that the Plan Administrator deems appropriate, in its sole
discretion, that the Participant has not engaged in the conduct described in
Section 3.5(b)(i) or (ii) above.

 

(d)                                 Each Participant accepting Covered
Compensation shall be deemed to agree that for a period of one (1) year
following the Participant’s Termination of Employment with the Company and
within a fifty (50) mile radius of any location where the Company is actively
engaged in the business of refined petroleum product (A) terminaling or
(B) transportation (collectively, the “Business”), or proposes to engage in the
Business, on or prior to such Participant’s Termination of Employment:

 

(i)                                     Participant shall not, directly or
indirectly, through one or more other persons or entities, engage in, or have
any financial or other interests (whether as a principal, partner, shareholder,
director, officer agent, employee, consultant or otherwise) (other than
ownership of 1% or less of the outstanding stock of any corporation listed on
the New York Stock Exchange, the American Stock Exchange or NASDAQ) in, or
provide assistance to, any person, firm, corporation or business that engages in
any activity which is the same as the Business.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Participant shall not solicit or attempt
to solicit any of the Company’s customers, clients, members, vendors, licensees,
lessees, business partners or suppliers, or otherwise interfere with any
business relationship or contract between the Company and any of its customers,
clients, members, vendors, licensees, lessees, business partners or suppliers.

 

(iii)                               Participant shall not solicit, induce,
recruit or encourage any of the Company’s employees, independent contractors or
consultants to terminate their relationship with the Company, or take away such
employees, independent contractors or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees, independent contractors or
consultants of the Company.

 

3.7                               Section 409A and No Guarantee of Tax
Consequences.  The Administrator shall delay the payment of any benefits payable
under this Plan to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies) and in such event,
any such amount to which a Participant would otherwise be entitled during the
six (6) month period immediately following his or her separation from service
will be paid on the first Business Day following the expiration of such six
(6) month period.  Each payment or amount due to a Participant under this Plan
shall be considered a separate payment, and a Participant’s entitlement to a
series of payments under this Plan is to be treated as an entitlement to a
series of separate payments.  This Plan is intended to comply with or otherwise
be exempt from the provisions of Code Section 409A and shall be interpreted
consistent with such intention, and the Company reserves the right (but shall
have no obligation) to amend the Plan in its discretion in order to make the
Plan comply with Code Section 409A.   None of the Board, the Company, the
Partnership or the General Partner makes any representation or guarantee that
the benefits provided under the Plan will comply with Code Section 409A or that
any particular federal, state, local or other tax treatment will (or will not)
apply or be available to any Participant or other Person or makes any
undertaking to prevent Code Section 409A from applying to the benefits provided
under the Plan or to mitigate its effects on any deferrals or payments made
under the Plan or assumes any liability with respect to any tax or associated
liabilities to which any Participant or other Person may be subject.

 

ARTICLE 4

 

Amendment and Termination of Plan

 

4.1                               Amendment, Suspension, and Early Termination. 
The Administrator shall have the authority, in its discretion, to amend, alter,
suspend, discontinue or terminate the Plan in any manner at any time for any
reason or for no reason without the consent of any Participant.  The
Administrator shall notify Participants of any amendment, suspension or early
termination of the Plan as soon as administratively possible after such
amendment, alteration, suspension, discontinuation or early termination.

 

4.2                               Termination of the Plan.  The Plan shall
terminate on the date when no Participant (or Beneficiary) has any right to or
expectation of payment of benefits under the Plan.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 5

 

Administration

 

5.1                               Administration.  The Administrator shall
administer the Plan and interpret, construe and apply its provisions in
accordance with its terms and otherwise in accordance with the administration
provisions set forth in Section 3 of the LTIP, including the delegation
provisions set forth in Section 3(b) thereof.  The Administrator shall further
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan.  All decisions of the
Administrator shall be final and binding, subject only to a determination
otherwise by the Administrator.

 

5.2                               Delegation of Authority.  As of the Effective
Date and until such time as the Board shall determine to revoke this delegation,
the Board hereby delegates its authority as the Administrator of the Plan to the
board of managers of the Company (the “Company Board”), subject to the
limitations set forth in Section 3(b) of the LTIP, provided, however, that
(i) the Board shall also have the authority in its sole discretion to exercise
any and all rights and duties of the Administrator under the Plan and (ii) the
Board may request from time to time that all awards of Covered Compensation
granted by the Company Board be made subject to prior approval or ratification
by the Board.

 

5.3                               No Liability.  The Administrator shall not be
liable for any determination, decision, or action made in good faith with
respect to the Plan.  The Company will indemnify, defend and hold harmless the
Administrator from and against any and all liabilities, costs, and expenses
incurred by such person(s) as a result of any act, or omission, in connection
with the performance of such person’s duties, responsibilities, and obligations
under the Plan, other than such liabilities, costs, and expenses as may result
from the bad faith, gross misconduct, breach of fiduciary duty, failure to
follow the lawful instructions of the Administrator or criminal acts of such
persons.

 

ARTICLE 6

 

Conditions Related to Benefits

 

6.1                               Nonassignability.  The compensation and
benefits provided under the Plan may not be alienated, assigned, transferred,
pledged, encumbered or hypothecated by any person, at any time, or to any person
whatsoever.  Such amounts shall be exempt from the claims of creditors or other
claimants of the Participant or Beneficiary and from all orders, decrees,
levies, garnishment or executions to the fullest extent allowed by law.

 

6.2                               No Right to Company Assets.  Covered
Compensation paid under the Plan shall be paid from the general funds of the
Company, and the Participant and any Beneficiary shall be no more than unsecured
general creditors of the Company with no special or prior right to any assets of
the Company for payment of any obligations hereunder.  The Plan shall not be
deemed to confer any legal rights or benefits on a Participant until payment of
Covered Compensation is authorized by the Administrator.

 

13

--------------------------------------------------------------------------------


 

6.3                               Trust.  At its discretion, the Company may
establish one or more grantor trusts for the purpose of providing for payment of
Covered Compensation under the Plan.  Such trust or trusts may be irrevocable,
but the assets thereof shall be subject to the claims of the Company’s and its
Affiliates’ creditors.  Amounts paid to the Participant or the Participant’s
Beneficiary from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.

 

ARTICLE 7

 

Miscellaneous

 

7.1                               Incorporation of the LTIP. This Plan is
subject to the terms and conditions set forth in the LTIP, which is incorporated
herein by reference, and is intended to constitute a “Program” (as defined in
the LTIP) under the LTIP.  In the event of any inconsistency between this Plan
and the LTIP, the terms of the LTIP will control.  For the avoidance of doubt,
in no event will any Partnership common units be issued in respect of any awards
of Covered Compensation unless and until the unitholder approval described in
Section 9 of the LTIP has been obtained.  The Administrator may delay any
payment to be made hereunder as the Administrator may determine appropriate with
respect to complying with the preceding sentence unless (i) such payment is with
respect to an amount that constitutes “non-qualified deferred compensation”
within the meaning of Section 409A or (ii) such delay would cause the amount to
become “non-qualified deferred compensation” within the meaning of
Section 409A.  Notwithstanding anything to the contrary in this Plan, nothing in
this Plan is intended to or shall change the time of payment with respect to any
Assumed Award as compared to the time of payment provided under the terms of the
applicable Assumed Award.  The terms of the Predecessor Plan shall control, in
all respects, for purposes of determining the time of payment with respect to
any Assumed Award.

 

7.2                               Successors of the Company.  The rights and
obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

 

7.3                               Employment or Other Service Not Guaranteed. 
Nothing contained in the Plan nor any action taken hereunder shall be construed
as a contract of employment or for other service with the Company or any
Affiliate of the Company, as amending or modifying any term or condition of a
Participant’s written employment agreement with the Company or any Affiliate of
the Company (if any such agreement is in effect, now or in the future) or as
giving any Participant any right to continued employment with or other service
to the Company or any Affiliate of the Company.

 

7.4                               Gender, Singular and Plural.  All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

14

--------------------------------------------------------------------------------


 

7.5                               Captions.  The captions of the Articles and
paragraphs of the Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

7.6                               Validity.  In the event any provision of the
Plan is held invalid, void or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provisions of the Plan.

 

7.7                               Waiver of Breach.  The waiver by the Company
of any breach of any provision of the Plan shall not operate or be construed as
a waiver of any subsequent breach.

 

7.8                               Notice.  Any notice or filing required or
permitted to be given to the Company, the Participant or a Participant’s
Beneficiary under the Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, in the case of the Company, to the
principal office of the Company, directed to the attention of the Administrator,
and in the case of the Participant or a Participant’s Beneficiary, to the last
known address of the Participant or a Participant’s Beneficiary indicated on the
records of the Company.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

 

7.9                               No Effect on Retirement or Other Benefits. 
Except as specifically provided in a retirement or other benefit plan of the
Company, or any Affiliate of the Company, amounts payable under the Plan shall
not be deemed compensation for purposes of computing benefits or contributions
under any other compensatory or retirement plan of the Company, or any Affiliate
of the Company, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted by the Company under
which the availability or amount of benefits is related to level of
compensation, except as otherwise determined by the Administrator; provided,
however, that nothing in this Section 7.9 or any other provision of the Plan
shall be construed to prevent payments under the Plan from being treated as
compensation under any 401(k) plan maintained by the Company or any Affiliate of
the Company would otherwise treat payments under the Plan as compensation.

 

7.10                        Applicable Law.  With respect to matters that are
not addressed directly under the terms of the LTIP, this Plan is to be construed
in accordance with and governed by the internal laws of the State of Colorado
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Colorado to the rights and duties of the parties.  Matters that are addressed
directly under the terms of the LTIP shall be governed in accordance with
Section 8(h) of the LTIP.

 

7.11                        Dispute Resolution.  Each Participant accepting
Covered Compensation shall be deemed to agree that this Section 7.11 shall be
the exclusive means for resolving any dispute arising out of or relating to the
Plan.  The Participant and the Company shall attempt in good faith to resolve
any disputes arising out of or relating to the Plan by negotiation between
individuals who have authority to settle the controversy.  Negotiations shall be
commenced by either party by providing notice of a written statement of the
party’s position (the “Initiating Notice”) and the name, title, mailing address,
telephone number, and e-mail address of the individual who will represent the
party.  Within fifteen (15) days of receipt of the Initiating

 

15

--------------------------------------------------------------------------------


 

Notice, the other party shall provide the initiating party a written statement
of its position.  Within fifty (50) days of the exchange of written
notifications, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If the dispute has not been resolved by negotiation within ninety (90)
days of the date of receipt of the Initiating Notice, the parties agree that any
dispute or other matter in question of any kind arising out of or relating to
the Plan shall be settled by binding, mandatory arbitration in Colorado to be
conducted by a single, neutral arbitrator mutually acceptable to the parties in
accordance with the American Arbitration Association’s National Rules for
Employment Disputes.  The parties shall have the right to conduct discovery
which provides them with access to documents and witnesses that are essential to
the dispute, as determined by the arbitrator.  The parties agree that the
arbitrator shall have no authority to vary the terms of the Plan or to award any
punitive, consequential, incidental, indirect or special damages, interest, fees
or expenses.  The arbitrator’s written award shall include the essential
findings and conclusions upon which the award is based.  The decision of the
arbitrator shall be final and may be enforced in any court of competent
jurisdiction.  In no event shall a demand for arbitration be made after the date
when the applicable statute of limitations would bar the institution of a legal
or equitable proceeding based on such claim, dispute or other matter in
question.  The parties shall bear their own attorneys’ fees and other costs
arising under this Section 7.11 except as otherwise required by law, and shall
share equally in the cost of the arbitrator.

 

7.12                        Modification and Severability.  If any restriction
set forth in this Plan is found by any court of competent jurisdiction, or an
arbitrator appointed under the terms of this Plan, to be unenforceable because
it is too broad, or extends for too long a period of time, or over too great a
range of activities, or in too broad a geographic area, it shall be modified by
the court or arbitrator and interpreted to extend only over the maximum scope,
period of time, range of activities or geographic area as to which it may be
enforceable.  If any provision of this Plan, or application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction, or an arbitrator appointed under the terms of this Plan, to be
invalid, unenforceable, or void, the remainder of this Plan and such provisions
as applied to other persons, places and circumstances shall remain in full force
and effect.

 

16

--------------------------------------------------------------------------------


 

TLP MANAGEMENT SERVICES LLC

SAVINGS AND RETENTION PLAN

 

APPENDIX A

 

Investment Funds

 

1.                                      Fixed Interest Fund.  Amounts deemed to
be invested in this Fund with respect to a Participant will accrue interest at a
fixed rate to be determined annually by the Administrator.  For all Covered
Compensation Awards granted under the Plan, the interest rate shall be 5%,
unless otherwise set forth in the award.

 

2.                                      Dodge & Cox Income Fund.  Amounts deemed
to be invested in this Fund with respect to a Participant will be treated as
though invested in the Dodge & Cox Income Fund, which is an open-end fund
incorporated in the USA.  The Fund’s objective is a high and stable rate of
current income, consistent with long-term preservation of capital.  The Fund
invests primarily in a diversified portfolio of high-quality bonds and other
fixed-income securities, including US government obligations, mortgage and
asset-backed securities and corporate bonds.

 

3.                                      TransMontaigne Partners Common Units
Fund.  Amounts deemed to be invested in this Fund with respect to a Participant
will be treated as though invested in TransMontaigne Partners L. P. Common Units
(NYSE:  TLP), and as though all distributions paid on such Common Units are
re-invested in TransMontaigne Partners L.P. Common Units.

 

4.                                      Equity Index Fund.  Amounts deemed to be
invested in this Fund with respect to a Participant will be treated as though
invested in the SPDR Trust Series 1 (AMEX:  SPY) (which has an investment goal
of tracking the performance of the Standard & Poors 500 Index), or such other
equity index as the Administrator may from time to time select, and calculated
based on the reported value of such index in The Wall Street Journal, or such
other source as the Administrator deems reliable.

 

A-1

--------------------------------------------------------------------------------


 

TLP MANAGEMENT SERVICES LLC

SAVINGS AND RETENTION PLAN

 

APPENDIX B

 

BENEFICIARY DESIGNATION FORM

 

Participant’s Name:

 

Spouse’s Name (if any):

 

Address:

 

In the event of my death prior to the payment of all or any portion of my
Covered Compensation, and in lieu of disposing of my interest in the Covered
Compensation by my will or the laws of intestate succession, I hereby designate
the following persons as Primary Beneficiary(ies) and Contingent
Beneficiary(ies) of my interest in the Covered Compensation (please attach
additional sheets if necessary):

 

 

 

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

 

 

o  (a)   Individuals and/or Charities

 

%
Share

 

 

 

 

 

1)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

2)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

3)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

4)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

o  (b)   Residuary Testamentary Trust

 

 

 

 

 

 

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

 

 

B-1

--------------------------------------------------------------------------------


 

 

 

o  (c)   Living Trust

 

 

 

 

 

The

 

 

Trust, dated

 

 

 

 

(print name of trust)

 

 

(fill in date trust was established)

 

 

 

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

 

 

 

 

 

 

o  (a)   Individuals and/or Charities

 

%
Share

 

 

 

 

 

1)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

2)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

3)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

4)

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

o  (b)   Residuary Testamentary Trust

 

 

 

 

 

 

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

 

 

 

 

o  (c)   Living Trust

 

 

 

 

 

The

 

 

Trust, dated

 

 

 

 

(print name of trust)

 

 

(fill in date trust was established)

 

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Covered Compensation in the shares indicated.  Should any

 

B-2

--------------------------------------------------------------------------------


 

individual beneficiary fail to survive me or a charity named as a beneficiary no
longer exists at my death, such beneficiary’s share shall be divided among the
remaining named Primary or Contingent Beneficiaries, as appropriate, in
proportion to the percentage shares I have allocated to them.  This beneficiary
designation is effective until I file another such designation with the
Administrator and such designation is acknowledged by the Administrator during
my lifetime.  Any previous beneficiary designations are hereby revoked.

 

Submitted by:

 

Accepted by:

 

 

 

o  Participant o  Participant’s Spouse

 

 

 

 

 

 

 

 

By:

 

(Signature)

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

Date:

 

 

Spousal Consent (alternative to separate designation by spouse):

 

I hereby consent to the beneficiary designation contained herein and agree that
the designation of beneficiaries provided herein shall apply to my community
property interest in any Covered Compensation payable to my spouse in connection
with his or her employment with the Company or any Affiliate of the Company.

 

 

 

 

(Signature of Spouse)

 

 

 

 

 

Date:

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

TLP MANAGEMENT SERVICES LLC

SAVINGS AND RETENTION PLAN

 

APPENDIX C

 

INVESTMENT DIRECTION

 

The undersigned Participant by execution and submittal to the Administrator of
this Investment Direction form hereby recommends that the portions of
Participant’s Covered Compensation Account in the Plan with respect to the [date
of award] Grant Date be deemed to be invested in the Investment Fund(s) listed
below in accordance with the percentages indicated opposite each Investment
Fund(s).

 

INVESTMENT

 

Percentage

 

 

 

 

 

Fixed Interest Fund

 

 

%

Dodge & Cox Income Fund

 

 

%

TransMontaigne Partners L.P. Common Units Fund

 

 

%

Equity Index Fund

 

 

%

 

 

100

%

 

 

Participant:

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Date:

 

 

 

C-1

--------------------------------------------------------------------------------


 

TLP MANAGEMENT SERVICES LLC

SAVINGS AND RETENTION PLAN

 

APPENDIX D

 

LEGAL RELEASE

 

This Legal Release (the “Agreement”) is executed by undersigned employee
(“Employee”) for the benefit of TLP Management Services LLC, its subsidiaries,
affiliates and predecessors, and their respective officers, directors,
employees, agents, equityholders, representatives and insurers (collectively
“TransMontaigne” or the “Company”).  References herein to “you” and “your” and
other similar references refer to the Employee.

 

1.                                      You acknowledge that you have read and
understand the TLP Management Services LLC Savings and Retention Plan (the
“Plan”).

 

2.                                      You agree that you wish to receive the
payment of the vested portion(s) of your Covered Compensation
Account(s) described in the Plan (the “Vested Benefits”), that your decision to
do so is entirely voluntary, that you have not been pressured into accepting the
Vested Benefits and that you have enough information about the Vested Benefits
to decide whether to sign this Agreement.  If, for any reason, you believe that
your acceptance of the Vested Benefits is not entirely voluntary, or if you
believe that you do not have enough information, then you should not sign this
Agreement.

 

3.                                      You, for yourself, your heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of you, including, without limitation, your counsel (all of whom
are collectively referred to as “Releasor”), hereby fully and forever release
and discharge the Company and its present and future affiliates and
subsidiaries, and each of their past, present and future officers, directors,
employees, shareholders, independent contractors, attorneys, insurers and any
and all other persons or entities that are now or may become liable to Releasor
due to any act or omission of such person or entity (all of whom are
collectively referred to as “Releasees”) of and from any and all actions, causes
of action, claims, demands, costs and expenses, including attorneys’ fees, of
every kind and nature whatsoever, in law or in equity, whether now known or
unknown, that Releasor, or any person acting under or on behalf of Releasor, may
now have, or claim at any future time to have, based in whole or in part upon
any act or omission occurring on or before the date of execution and delivery of
this Agreement to the Company, in any way relating to your employment with TLP
Management Services LLC or any of its Affiliates, as that term is defined in the
Plan, including your separation from employment, if applicable, except your
rights to the Vested Benefits provided pursuant to the Plan, your vested rights,
if any, in any Company-sponsored retirement savings plan, and your COBRA,
unemployment compensation and workers compensation rights, if any. Such release
is made without regard to present actual knowledge of such acts or omissions,
including specifically, but not by way of limitation, matters which may arise at
common law, such as breach of contract, express or implied, promissory estoppel,
wrongful discharge, tortious interference with contractual rights, infliction of
emotional distress, defamation, or under all federal, state or local laws that
protect employees from discrimination in employment on the basis of sex, race,
national origin, religion, disability and age, such as the Fair Labor Standards

 

D-1

--------------------------------------------------------------------------------


 

Act, the Employee Retirement Income Security Act, the National Labor Relations
Act, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1987, the Rehabilitation Act of 1973, the
Equal Pay Act, the Americans With Disabilities Act, and the Family and Medical
Leave Act, the Workers Adjustment and Retraining Notification Act (“WARN”);
EXCEPT for the rights and obligations created by this Agreement.  You agree that
you have had a full and fair opportunity to consult with an attorney of your
choosing concerning the agreements and representations set forth in the previous
sentence and all other provisions of this Agreement.

 

You understand and agree that by signing this Agreement you are giving up your
right to bring any legal claim against the Company concerning, directly or
indirectly, your employment relationship with the Company, including your
separation from employment, if applicable.  You agree that this legal release is
intended to be interpreted in the broadest possible manner in favor of the
Company, to include all actual or potential legal claims that you may have
against the Company, except as specifically provided otherwise in this
Agreement. You further agree that if you bring any kind of legal claim against
the Company that you have released and discharged by signing this Agreement,
then you will be in violation of this Agreement and must pay all legal fees and
other costs and expenses incurred by the Company in defending against any such
claim.

 

4.                                      You agree that the Vested Benefits that
you are accepting by signing this Agreement have value to you, that you would
not be entitled to the Vested Benefits without signing this Agreement, that you
will receive the Vested Benefits in exchange for the benefit to TransMontaigne
from your signing this Agreement, and that TransMontaigne will withhold from the
Vested Benefits all applicable federal, state and local taxes.

 

5.                                      You agree that the only benefit you are
to receive by signing this Agreement are the Vested Benefits, and that in
signing this Agreement you did not rely on any information, oral or written,
from anyone, including your supervisor, other than the information contained in
the Plan.

 

6.                                      You represent that you have not
previously assigned or transferred any of the legal rights and claims that you
have given up by signing this Agreement, and you agree that this Agreement also
binds all persons who might assert a legal right or claim on your behalf, such
as your heirs, personal representatives and assigns, now and in the future.

 

7.                                      You agree that:  (a) this Agreement
constitutes the entire agreement between you and TransMontaigne, without regard
to any other oral or written information that you may have received about this
Agreement; (b) if any part of this Agreement is declared to be unenforceable,
all other provisions of this Agreement shall remain enforceable; and (c) this
Agreement shall be governed by federal law and by the internal laws of the State
of Colorado, irrespective of the choice of law rules of any jurisdiction.

 

8.                                      You agree and acknowledge that you:
(i) understand the language used in this Agreement and the Agreement’s legal
effect; (ii) understand that by signing this Agreement you are giving up the
right to sue the Company for age discrimination; (iii) will receive compensation
under this Agreement to which you would not otherwise have been entitled without
signing this

 

D-2

--------------------------------------------------------------------------------


 

Agreement; (iv) have been advised by the Company to consult with an attorney
before signing this Agreement; and (v) were given no less than forty-five (45)
calendar days to consider whether to sign this Agreement. During such forty-five
(45) calendar day period, you, in considering whether to sign this Agreement,
may wish to review the terms of the Vested Benefits set forth herein.

 

For a period of seven (7) calendar days after the signing of this Agreement, you
may, in your sole discretion, rescind this Agreement by delivering a written
notice of revocation to the Company by delivering a written revocation statement
to Michael A. Hammell, Executive Vice President, General Counsel and Secretary,
at 1670 Broadway, Suite 3100, Denver, Colorado 80202. If you rescind this
Agreement within seven (7) calendar days after the signing date, this Agreement
shall be void, all actions taken pursuant to this Agreement shall be reversed,
and neither this Agreement, nor the facts of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the parties, except in connection with a claim or defense involving the
validity or effective rescission of this Agreement.  If you do not rescind this
Agreement within seven (7) calendar days after the signing date, this Agreement
shall become final and binding and shall be irrevocable.

 

Acknowledgment

 

By signing below, you acknowledge that you have read and understand this
Agreement and understand that it is a legally binding document that may affect
your legal rights, and that you have been advised to consult a lawyer of your
choosing before signing this Agreement and have had an opportunity to do so.

 

 

Signed:

 

 

 

 

 

Print name:

 

 

 

 

 

Date:

 

 

 

D-3

--------------------------------------------------------------------------------